                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KENNETH H. KATZ                                      Case No: 19-cv-00864
9801 Lakeshore Road                                         Case Code: 30301
Newton, WI 53063,

             Plaintiff,

FOREFRONT DERMATOLOGY, S.C.,
f/k/a DERMATOLOGY ASSOCIATES OF
WISCONSIN, S.C.
Successors and Assigns
c/o CT Corporation System, Registered Agent
301 S. Bedford Street, Suite 1
Madison, WI 53703

             Involuntary Plaintiff,

vs.

UNITED OF OMAHA LIFE INSURANCE
COMPANY,
Successors and Assigns
c/o The Prentice Hall Corporation System, Inc.,
registered agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717

and

ABC INSURANCE COMPANY,

             Defendants.



                               NOTICE OF REMOVAL




        Case 1:19-cv-00864-WCG Filed 06/12/19 Page 1 of 4 Document 1
       Defendant, United of Omaha Life Insurance Company (“United of Omaha”),

states as follows:

       1.      An action was commenced by personal service of the Summons and

Complaint upon the Agent for Service or Process for United of Omaha Life Insurance

Company on May 16, 2019, entitled Kenneth H. Katz and Forefront Dermatology, S.C.,

f/k/a Dermatology Associate of Wisconsin, S.C. v. United of Omaha Life Insurance

Company and ABC Insurance Company, venued in the Circuit Court for the State of

Wisconsin, Manitowoc County Court, Case No. 2019CV000214. Plaintiff Katz (“Katz”)

alleges in the Complaint that United of Omaha breached its insurance contract and failed

to make payment of claims under Wisconsin Statute § 628.46 by denying his claim for

disability insurance benefits under a Group Long-Term Disability Benefits insurance

policy (“Policy”) United of Omaha issued to Dermatology Associates of Wisconsin S.C.

(“Dermatology Associates”) of which Katz was a beneficiary as an employee of

Dermatology Associates and an eligible physician. Katz seeks a monetary judgment

against United of Omaha in the form of consequential damages including the full amount

of disability benefits owed under the Policy, prejudgment interest, statutory litigation

costs, and reasonable attorney fees.

       2.      The Complaint states that Plaintiff Kenneth H. Katz is a resident of the

State of Wisconsin and that Involuntary Plaintiff Forefront Dermatology, S.C., f/k/a

Dermatology Associates of Wisconsin, S.C. is also a corporation organized under the

laws of the State of Wisconsin with a principal place of business in Manitowoc,

Wisconsin. The Complaint further alleges that United of Omaha is an insurance company


                                              2
            Case 1:19-cv-00864-WCG Filed 06/12/19 Page 2 of 4 Document 1
incorporated under the laws of the state of Nebraska with a principal place of business in

Omaha, Nebraska.

       3.      The Court has original jurisdiction over this matter under 28 U.S. C. § 1331

because the disability policy at issue is governed by the Employee Retirement Income

Security Act of 1974 (ERISA), 20 U.S.C. §§ 1001 et seq.;1132(e) and therefore, this case

may be removed to this Court pursuant to 28 U.S.C. § 1441(a). See accompanying

Declaration of Tony Bombassi, and a true and correct copy of the United of Omaha

Group Long-Term Disability Benefits policy, attached as Exhibit 1 thereto.

       4.      The Court also has jurisdiction over this action under 28 U.S. C. § 1332 in

that there exists complete diversity of citizenship between Plaintiffs and United of

Omaha.

       3.      Removal is timely under 28 U.S. C. § 1446(b), which allows United of

Omaha thirty (30) days from the earlier of the date of service or receipt of Plaintiff’s

Complaint to request removal. The Summons and Complaint were served upon United of

Omaha on May 16, 2019.

       4.      Attached as Exhibit A is a true and correct copy of Plaintiff Katz’s

Summons and Complaint which were served upon United of Omaha’s Agent for Service

of Process on May 16, 2019. United of Omaha has not otherwise appeared in this action.

No further proceedings have been had therein, and trial has not yet commenced.

       6.      Also attached as Exhibit B is a copy of the Notice of Filing Notice of

Removal, which is being filed in the State of Wisconsin Circuit Court for Manitowoc

County.


                                              3
            Case 1:19-cv-00864-WCG Filed 06/12/19 Page 3 of 4 Document 1
       7.      By filing the instant Notice of Removal, United of Omaha does not waive,

and fully reserves, all defenses it may have, including but not limited defenses of failure

to state a claim upon which relief can be granted, lack of personal jurisdiction, lack of

subject matter jurisdiction, and failure to exhaust administrative remedies.

       8.      Written notice of this Notice of Removal is being provided to Plaintiff Katz

by service of this document on his counsel and by service upon Involuntary Plaintiff

Dermatology Associates.

       9.      United of Omaha respectfully requests that the United States District Court

for the Eastern District of Wisconsin accept this Notice of Removal and that it assume

jurisdiction of this cause and issue such further orders and processes to bring before it all

parties necessary.

                                          NILAN JOHNSON LEWIS PA


 Dated: June 12, 2019                     By:     s/ William D. Hittler
                                                William D. Hittler (WB# 1029038)
                                                120 South 6th Street, Suite 400
                                                Minneapolis, MN 55402
                                                Phone: 612-305-7500
                                                Facsimile: 612-305-7501
                                                Email: whittler@nilanjohnson.com

                                          ATTORNEYS FOR DEFENDANT UNITED
                                          OF OMAHA LIFE INSURANCE
                                          COMPANY




                                                4
            Case 1:19-cv-00864-WCG Filed 06/12/19 Page 4 of 4 Document 1
